Appeal from a judgment of conviction rendered by the County Court, Queens County. Appellant was indicted for grand larceny in the first degree (two counts) and grand larceny in the second degree (two counts) and was found guilty by a jury on both counts of grand larceny in the first degree and on one count of grand larceny in the second degree. The court suspended sentence on the count of grand larceny in the second degree and sentenced appellant to serve from 5 to 10 years for grand larceny in the first degree. Judgment unanimously affirmed. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ.